OSBORNE, Justice
(concurring).
I concur in the opinion of the court here as I believe we have corrected most of the defects which I found to exist in this court’s use of the Doctrine of Strict Liability in Kroger Co. v. Bowman, Ky., 411 S.W.2d 339.
In the case before us it would appear the plaintiff has met the burden of showing:
1. Privity — that is by the purchaser or the one intended to be reached by the product.
2. Defective quality — not merely deficient for the consumer’s use.
3. That the defect existed when the product was sold by the distributor or manufacturer.
4. That the product differs from other standard products on the market.
5. That the injury was caused by the defect in the product and that the defect existed when the product left the hands of the defendant in the action.
The foregoing sufficiently distinguishes the Bowman case, supra, therefore I concur.